In a negligence action to recover damages for personal injuries, etc., defendants appeal from so much of an order of the Supreme Court, Suffolk County, entered June 10, 1975, after a hearing, as denied their motion to dismiss the action for lack of personal jurisdiction. Order affirmed insofar as appealed from, with costs. The proof offered by plaintiffs to establish that service was made upon a person authorized to accept service upon behalf of defendants was not overcome by defendants’ proof to the contrary. The hearing court was, therefore, warranted in determining, as it did, that the service was proper. Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.